UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 16, WATER CHEF, INC. (Exact name of registrant as specified in its charter) Delaware 0-30544 86-0515678 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 68 South Service Road, Suite 100, Melville, NY 11747 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (631) 577-7915 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement. On April 16, 2008, Water Chef, Inc. (the “Company”) entered into an employment agreement with Leslie J. Kessler, the Company’s Chief Executive Officer.The initial term of the employment agreement is for five years and is automatically renewed for additional one-year terms unless either party provides the other party with notice of its intent not to renew. Under the employment agreement, Ms. Kessler is to receive a salary of $108,000 per annum, plus benefits.A copy of Ms. Kessler’s employment agreement is attached hereto as Exhibit 99.1 and incorporated herein by reference. On April 16, 2008, the Company also entered into an employment agreement with Terry R.
